Citation Nr: 1618015	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  10-00 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for chondromalacia of the right patella, status post total knee arthroplasty with scar prior from May 1, 2006 to June 6, 2008.  

2.  Entitlement to a rating in excess of 60 percent for chondromalacia of the right patella, status post total knee arthroplasty with scar.  

3.  Entitlement to service connection for a right shoulder disability.  

4.  Entitlement to service connection for a left shoulder disability.  

5.  Entitlement to service connection for a cardiac disability.  

6.  Entitlement to service connection for glucose intolerance (claimed as diabetes mellitus).  

7.  Entitlement to service connection for myelofibrosis.  


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to August 1985.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2007 and August 2014 rating decisions by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  

These matters were previously before the Board in July 2013 and September 2015 when they were remanded for additional development.  In November 2015 correspondence, the Veteran withdrew his request for a hearing.  

As will be discussed in further detail below, the Board finds that the evidence currently of record is sufficient to award the Veteran a rating of 60 percent for his right knee disability throughout the appeal period.  However, the question of whether a rating in excess of 60 percent is warranted at any point requires further development.  The issue has therefore been bifurcated as listed on the title page.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion).  In addition, the Board has bifurcated the claim of entitlement to service connection for a bilateral shoulder disability as shown on the title page.  Id.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issues of entitlement to service connection for glucose intolerance, a left shoulder disability, and myelofibrosis, along with an increased rating for the Veteran's right knee disability in excess of 60 percent, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From May 1, 2006 to June 6, 2008, the Veteran's chondromalacia of the right patella, status post total knee arthroplasty with scar, has resulted in chronic residuals consisting of severe painful motion or weakness in the affected extremity.  

2.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise whether the Veteran's coronary artery disease had its onset in service.  

3.  The Veteran's right shoulder arthritis had its onset in service.  


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for chondromalacia of the right patella, status post total knee arthroplasty with scar, are met from May 1, 2006 to June 6, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.400(o)(2), 4.71a, Diagnostic Code 5055 (2015).  

2.  The criteria for entitlement to service connection for a cardiac disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).  

3.  The criteria for entitlement to service connection for a right shoulder disability are met.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Right Knee Disability

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Historically, a November 1996 rating decision granted service connection for chondromalacia of the right patella, and assigned a 10 percent rating, effective April 22, 1996.  On March 28, 2005, the Veteran underwent right total knee arthroplasty.  A May 2005 rating decision granted a temporary 100 percent rating for the right knee, effective March 28, 2005, and assigned a 30 percent rating effective May 1, 2006.  The instant claim for an increased rating was received in June 2006.  A May 2009 rating decision granted an increased 60 percent rating for the Veteran's right knee disability, effective June 6, 2008 (identified as the date of receipt of an untimely VA Form 9, and characterized by the RO as the date of claim).  The instant claim involves the rating for the Veteran's right knee disability for the period from May 1, 2006 to June 6, 2008, currently rated as 30 percent disabling.  In this regard, the Board notes that its September 2015 decision found the Veteran's VA Form 9 (received on June 6, 2008) to be timely; thus the appeal stems from June 2006.  

The Veteran's right knee disability is rated under Diagnostic Code 5055 for prosthetic replacement of the knee joint.  

Under Diagnostic Code 5055, a 100 percent rating is warranted for one year following knee replacement surgery.  Thereafter, with chronic residuals consisting of severe painful motion or severe weakness in the affected extremity, a 60 percent rating is to be assigned.  Intermediate degrees of residual weakness, pain or limitation of motion, are to be rated by analogy to Codes 5256, 5261, 5262.  The minimum rating is 30 percent.  38 C.F.R. § 4.71a.  

After a review of the evidence of record, the Board finds that the Veteran is entitled to an increased 60 percent rating throughout the appeal period.  A June 13, 2006 letter from S.P., PA-C, notes that since the Veteran's right knee surgery, he continues to have problems "including pain [in] the first four or five steps as he ambulates from a sitting position.  He also has some intermittent swelling."

On September 2006 VA examination, the Veteran complained of weakness, stiffness, swelling, and constant pain (rated 8 on a scale to 10 and described as crushing, aching and sharp) in his right knee.  The Veteran denied episodes of incapacitation due to the right knee disability.  The Veteran reported functional impairment of the right knee manifested by difficulty climbing stairs, squatting, kneeling, prolonged standing, walking or performing high impact activities.  On physical examination gait was slow, and the right knee was visibly swollen with locking pain.  Range of motion studies revealed flexion from 0 to90 degrees.  There was no additional limitation due to fatigue, weakness, lack of endurance, or incoordination; however, pain was noted to be the major functional impairment, with no additional limitation in degrees of range of motion.  Stability testing was normal.  

Similarly, on August 2008 VA examination, which was the basis for the increased (60 percent) rating, the Veteran complained of weakness, stiffness, swelling, lack of endurance, fatigability, and pain (again rated 8 on a scale to 10 and described as crushing, aching and sharp) in his right knee.  His pain was noted to be elicited by physical activity and relieved by rest and pain medication.  The Veteran report functional impairment of the right knee manifested by limited range of motion, pain, swelling, lack of endurance, difficulty climbing stairs and difficulty bearing weight.  On physical examination, the Veteran had an abnormal gait, manifested by limping to avoid weightbearing on his right knee.  There was no edema, effusion, weakness, redness, heat or subluxation.  There was tenderness and guarding of movement, but no signs of weakness, subluxation, locking pain, genu recurvatum or crepitus.  Range of motion studies revealed flexion from 0 to 118 degrees, with joint function limitation only due to pain but no additional limitation in degrees of range of motion.  There was no additional limitation following repetitive use due to fatigue, weakness, lack of endurance or incoordination.  Stability testing was found to be within normal limits.  

Resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran is entitled to a 60 percent rating from May 1, 2006 to June 6, 2008.  The findings and complaints on September 2006 and August 2008 examination are consistent with one another.  Indeed, the Veteran demonstrated more loss of flexion in 2006 and his knee was swollen at that time, as opposed to the more recent examination.  Significantly, on both examinations, the Veteran complained of weakness, stiffness, swelling, and pain.  While the August 2008 examination included the Veteran's complaint of lack of endurance and fatigability, the Board finds such complaints are consistent with the Veteran's competent and credible reports in 2006 that his right knee was manifested by difficulty with prolonged standing and walking, as well as with difficulty climbing stairs, squatting, and kneeling.  The evidence supports the Veteran's right knee arthroplasty has resulted in severe painful motion or weakness in the affected extremity throughout the appeal period.  Thus, pursuant to Diagnostic Code 5055, the Veteran should be given the maximum allowable rating of 60 percent for his right knee throughout the appeal period.  Although the Veteran's claim was not actually filed until June 30, 2006, an increase was factually ascertainable prior to that date (see the June 13, 2006 from S.P. noting continuing problems since the 2005 surgery) and his claim was filed within a year of the evidence of increase.  38 C.F.R. § 3.400(o)(2).

The Veteran does not assert, and the evidence does not otherwise reflect, that the right knee scar warrants a separate compensable rating.  During the appeal period it has been described as 10 cm x .5 cm (and 13 cm x .2 cm) and level, with no tenderness, disfigurement, ulceration, adherence, instability, inflammation, edema, tissue loss, keloid formation, hypo or hyperpigmentation or abnormal texture.  Such findings do not allow for a separate compensable rating under the rating criteria for scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-5 (as in effect prior to October 23, 2008).



Service Connection Claims

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Service Connection for Cardiac Disability

The post-service evidence of record shows that the Veteran underwent coronary artery bypass grafting times three in February 2004, and includes a diagnosis of coronary artery disease.  Additionally, in January 1983, he complained of left-sided chest pain, and the impression was chest wall pain.  Accordingly, the first two elements of service connection are met.

Regarding the final element, nexus, there is conflicting evidence of record.  Against the claim is the opinion of the February 2007 VA examiner, who opined that there was no evidence that coronary artery disease was incurred in service.  The examiner cited the complaint of chest wall pain during service, but normal electrocardiograms (EKGs) and the lack of further cardiac complaints until nineteen years after service.  

In favor of the claim is the June 2007 opinion from Dr. J. Chaffin, who noted that the Veteran had symptoms of coronary artery disease during service, including elevated cholesterol (noted in August 1983 and February 1984 service treatment records), hyperglycemia (noted in 1975), and chest wall pain.  Dr. Chaffin emphasized that the Veteran was not appropriately treated following the episode of chest pain in service, and no arteriogram or stress test was performed to see if cardiac disease was present at the time.  He noted that multiple studies have confirmed coronary artery disease can often be a slowly progressive condition, and in its earliest stages not diagnosed by resting EKG.  Dr. J. Chaffin ultimately opined that the Veteran's coronary artery disease was present and progressing during his active duty, and did not just suddenly occur nineteen years following his discharge.  

Additionally, in a June 2007 letter, Dr. S. Blevins noted that hyperglycemia and dyslipidemia predisposed the Veteran to coronary artery disease and coronary artery bypass grafting.  

The evidence is at least in equipoise as to whether the Veteran's coronary artery disease with bypass grafting times three was incurred in service.  Accordingly, affording the Veteran the benefit of the doubt, service connection is established.

Service Connection for Right Shoulder Disability

The evidence shows that the Veteran has been diagnosed with right shoulder acromioclavicular arthritis.  See, e.g., July 2005 private treatment magnetic resonance imaging (MRI) of the right shoulder.  His service treatment records include an October 1972 report of medical history wherein the Veteran complained of a painful right shoulder, onset in 1971; x-rays were negative at that time.  The Veteran reported that the pain persists occasionally when exercising or working.  A March 1973 report of medical examination found full range of motion of the right shoulder but some pain on adduction point tenderness anteriorly.  September 1974 and September 1975 reports of medical history included the Veteran's complaint of a painful shoulder since 1971 with negative x-rays, and that the pain persists occasionally when exercising or working.  Thus, the first two elements of service connection are established.

Regarding nexus, in a June 2007 letter, Dr. C. Johnson, an orthopedic surgeon who has been treating the Veteran's right shoulder since October 1991, opined that there is a causal relationship between the Veteran's arthritis and his active duty complaints.  He emphasized that the Veteran complained of right shoulder pain beginning in 1971, was treated conservatively with anti-inflammatory medication for a considerable length of time without success, and treatment and follow-up should have been pursued beyond one x-ray.  Dr. C. Johnson ultimately concluded that the Veteran's arthritic process began during service and was progressive.  

There is no competent opinion to the contrary.  Accordingly, service connection for a right shoulder disability is warranted.  


ORDER

From May 1, 2006 to June 6, 2008, an increased rating of 60 percent is granted for the Veteran's chondromalacia of the right patella, status post total knee arthroplasty with scar. 

Service connection for a cardiac disability is granted.  

Service connection for a right shoulder disability is granted.  



REMAND

While the Board regrets to delay the adjudication of these matters any further, it finds that additional development is necessary.  

Regarding the right knee disability, updated records of private treatment are needed.

Regarding the claim for diabetes, there are outstanding private treatment records from Dr. S. Blevins that must be secured on remand prior to adjudication.  See June 2006 letter (noting the Veteran was currently being treated for type II diabetes).  

In regards to the claim of service connection for a left shoulder disability, a January 2006 private treatment record noted the Veteran's complaint of bilateral shoulder pain, and x-rays of the left shoulder revealed an old clavicle fracture; the diagnosis was bilateral shoulder bursitis.  In addition, the June 2007 letter from Dr. Johnson indicates that the Veteran's arthritis presented while he was on active duty, and was progressive in nature.  In light of the evidence presented, the Board finds that the "low threshold" requirement under McLendon v. Nicholson, 20 Vet. App. 79 (2006) is met, and the Veteran should be afforded a VA examination to determine the nature and etiology of his left shoulder disability.  

Regarding the claim for myelofibrosis, the post-service evidence of record shows that this disability was diagnosed in April 2014.  See April 2014 private treatment record bone marrow biopsy report.  The Veteran's personnel records show that he was stationed at Clark Air Base from October 1965 to May 1967, and beginning in August 1969 (with an unclear end of tour date).  His military occupational specialty was air traffic control technician.  The Veteran contends that his myelofibrosis is secondary to hazardous environmental toxins at Clark Air Base, including benzene.  See May 2014 claim for service connection.  The Veteran has submitted multiple medical opinions and evidence in support of his claim, including a May 2014 letter from Dr. Blevins, a May 2014 letter from Dr. M. Cherry, June 2014 treatise evidence indicating that several case reports of myelofibrosis resulting from benzene exposure have been published in the medical literature, an October 2014 letter from Dr. S. Rambally, and a January 2015 article indicating that the Air Force and Navy have identified significant environmental damage at Clark Air Base.  On remand, the AOJ should attempt to verify the Veteran's exposure to hazardous environmental toxins at Clark Air Base, including benzene.  

Finally, any VA treatment records of the Veteran should be secured on remand.  
Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any VA treatment records pertaining to the Veteran.

2. With any necessary assistance from the Veteran, obtain all outstanding records of private treatment of the Veteran, including all records from Oklahoma Sports Science and Orthopaedics, Dr. Blevins (OU Physicians), Dr. Rambally and Dr. Cherry.

3. Attempt to verify the Veteran's exposure to hazardous environmental toxins at Clark Air Base, including benzene.  The January 2015 article indicating that the Air Force and Navy have identified significant environmental damage at Clark Air Base should specifically be addressed in this regard.
	
4. Then schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's left shoulder disability.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests should be conducted.  

As to each left shoulder disability diagnosed, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that such disability is related to or had its onset in service, including the documented motor vehicle accident in December 1970 (and noted in a January 1971 service treatment record).  
In offering the opinion, the examiner must specifically acknowledge and discuss the Veteran's competent report of left shoulder pain since service as well as the Veteran's report as to the onset of his left shoulder problems.  

The examiner must provide a rationale for any and all opinions expressed, which should be set forth in a legible report.  If an opinion cannot be rendered without resorting to speculation, that should be explained.  

5. Then, after taking any additional development deemed necessary in light of any evidence received, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran should be issued a supplemental statement of the case and given a reasonable opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


